DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/218,040 application filed 07/24/2016.  Examiner acknowledges the reply filed 01/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the marks" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 14 recites a method of use of the device of claim 1, but claim 1 does not require the use of “marks”. Rather, claim 1 recites a location indicator “selected from the group consisting of (a) a hole in the strap portion…, and (b) marks on the locator arms...”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 10, 11, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoin et al (U.S. Pub. 2013/0041345 A1, hereinafter “Kilcoin”), in view of Miller (U.S. Pub. 2007/0270775 A1, hereinafter “Miller”), further in view of Kramer et al (U.S. Pat. 5,868,711, hereinafter “Kramer”), further in view of Prier (U.S. Pat. 4,834,802, hereinafter “Prier”).
Regarding claims 1, 9 and 10, Kilcoin discloses a location guidance device used to assist in the placement of intra-osseous infusion devices (see Abstract), comprising: 
a strap portion 40 (Fig. 6; element 40, which is a flexible sheet, is interpreted to meet the conventional definition of a “strap” as a strip of flexible material) forking into a locator structure comprising a first and a second locator arm (see annotated Fig. 6, below), the first locator arm adapted to rest anterior to an anatomic landmark of the subject's upper extremity, the second locator arm adapted to rest posterior to the anatomic landmark of the subject's upper extremity (see para [0081]; the first and second locator arms are separated by an arc-shaped alignment feature shaped and sized to approximate the shape of an anatomic landmark, such as a sternal notch 104, such that the first and second locator arms on either side of the alignment feature would be located respectively anterior and posterior to the landmark);
a location indicator selected to be a hole in the strap portion 40 and fully surrounded by material of the strap portion (see Fig. 7; shown as the opening through which a stabilizer 20 is inserted);
wherein the location indicator is positioned such that when the first locator arm is positioned anterior to the anatomic landmark and the second locator arm is positioned posterior to the anatomic landmark, the location indicator geometrically indicates a location for starting an intraosseous line into a subject (i.e., when placed correctly, the 


    PNG
    media_image1.png
    439
    648
    media_image1.png
    Greyscale

Kilcoin (U.S. (U.S. Pub. 2013/0041345 A1), Annotated Fig. 6.

It is noted that Kilcoin does not appear to disclose that when the first locator arm is positioned anterior to the anatomic landmark, such as a humerus, and the second locator arm is positioned posterior to the anatomic landmark, the location indicator geometrically indicates a location for starting an intraosseous line into, specifically, a humerus of the subject where a head of the humerus tapers into a shaft of the humerus.
Miller discloses an intraosseous device that is used in a similar manner to Kilcoin, i.e., by using a locator structure 43 (Fig. 3A) positioned on either side of an landmark (such as a sternal notch) to assist in geometrically indicating the correct location for starting an intraosseous line (see paras [0081] and [0083]), and further teaches that as an alternative to use in the sternal location (i.e., the intended use of 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin so that the location indicator geometrically indicates the location into the humerus where the head of the humerus tapers into the shaft, since Miller discloses that the same device that allows appropriate insertion into a sternal location may be used for satisfactory insertion into a humerus (see Miller at para [0011]).
Further, it is noted that the combination of Kilcoin and Miller does not appear to disclose that device comprises a band adapted to fit about an upper arm below a subject's axilla such that the strap portion extends from the band.
Kramer discloses a device used to assist in the placement of intra-osseous infusion devices (see Abstract), comprising band 42/82 (Figs. 2/4) adapted to fit about the limb of a subject (col. 7, lines 24-28 and Figs. 2/4; the band is made of elastic material, cord or tape which securely wraps around the limb and fixes the device to the patient at the implantation site and a portion, e.g., 40 or 46, extending from the band and positioned to indicate the location for starting an intraosseous line. 
Further, Prier discloses a device to assist in the placement of an injection device (such as a syringe 46; see Fig. 4), the device adapted to fit about the limb of a subject, and being made of an elastic material such as plastic (see Abstract), and having a band 16 (Fig. 3) formed as one piece with the rest of the device to securely wrap around the limb and fix the device in place, and a portion 12 (Fig. 4) which extends from the band and is used to indicate the location for injection of the injection device.

Further still, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin in view of Miller and Kramer, according to the teaching in Prier, in order to form the band and the strap as one piece, in order to reduce the number of parts required to form the finished product. Further, to form the device as a one-piece configuration instead of the multi-piece configuration would have been obvious as a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 2 and 8, it is noted that the invention of Kilcoin, Miller, and Kramer and Prier does not appear to disclose the claimed width of the band and the locations of the locator arms and locator.
However, the claimed dimensions appear to depend on the device’s intended use for indicating a location for starting an intraosseous line into a humerus of the subject, and since the combination suggests this specific use (as noted above), modifying the dimensions of the device to meet the claimed limitations would have been obvious if one wished to properly indicate the intended location for the intraosseous injection.
Regarding claim 7, while the invention of Kilcoin, Miller, Kramer and Prier does not explicitly disclose the specific location of the anatomic landmark, Miller nonetheless 
Further, it is noted that the “adapted to" language does not impart any structure to the claim, and it is understood that the device(s) disclosed by the prior art can be placed in a variety of locations depending on the desired procedure to be performed.
Regarding claims 11 and 12, Kilcoin discloses a method of starting an intraosseous line on a subject comprising positioning the device on a subject and aligning the locator arms relative to an anatomic landmark, and then penetrating the intraosseous needle at the location provided by the location indicator (see Kilcoin at paras [0014] and [0089]).
 It is noted that Kilcoin does not appear to disclose positioning the device around an arm of the subject such that the location indicator has a geometry over the acromioclavicular joint and penetrating the intraosseous needle through soft tissue into the humerus of the subject.  
Miller discloses an intraosseous device that is used in a similar manner to Kilcoin, i.e., by using a locator structure 43 (Fig. 3A) positioned on either side of an landmark (such as a sternal notch) to assist in geometrically indicating the correct location for starting an intraosseous line (see paras [0081] and [0083]), and further teaches that as an alternative to use in the sternal location (i.e., the intended use of 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin so that the location indicator geometrically indicates the location into the humerus to appropriately start an intraosseous line into the humerus, since Miller discloses that the same device that allows appropriate insertion into a sternal location may be used for satisfactory insertion into a humerus (see Miller at para [0011]). Further, in light of the disclosure of Miller that the device may be used for an intraosseous injection at the humerus in a patient’s arm (see paras [0010], [0011], [0102] and [0109]), a skilled artisan would have found it obvious to use various pertinent and well-known anatomical landmarks such as the acromioclavicular joint to indicate the location of the intended intraosseous injection, with a reasonable expectation of success.
Further, it is noted that the combination of Kilcoin and Miller does not appear to disclose that method comprises positioning the band around an arm of the subject.
Kramer discloses a device used to assist in the placement of intra-osseous infusion devices (see Abstract), comprising band 42/82 (Figs. 2/4) adapted to fit about the limb of a subject (col. 7, lines 24-28 and Figs. 2/4; the band is made of elastic material, cord or tape which securely wraps around the limb and fixes the device to the patient at the implantation site) and a portion, e.g., 40 or 46, extending from the band and positioned to indicate the location for starting an intraosseous line. 
Further, Prier discloses a device to assist in the placement of an injection device (such as a syringe 46; see Fig. 4), the device adapted to fit about the limb of a subject, 
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Kilcoin and Miller according to the teaching in Kramer, in order to more securely fix the device at the implantation site (see Kramer at col. 7, lines 24-26). Further, a skilled artisan would expect that if the device is to be used in the location of the humerus that the band would be positioned around the arm where the humerus is located. 
Further still, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin in view of Miller and Kramer, according to the teaching in Prier, in order to form the band and the strap as one piece, in order to reduce the number of parts required to form the finished product. Further, to form the device as a one-piece configuration instead of the multi-piece configuration would have been obvious as a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 13, the combination of Kilcoin and Miller does not appear to disclose the step of positioning further comprising taping the device in place.
Kramer discloses a device used to assist in the placement of intra-osseous infusion devices (see Abstract), comprising band 42/82 (Figs. 2/4) adapted to fit about the limb of a subject (col. 7, lines 24-28 and Figs. 2/4; the band may be made of tape which securely wraps around the limb and fixes the device to the patient at the 
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Kilcoin and Miller according to the teaching in Kramer, so as to tape the device in place, in order to more securely fix the device at the implantation site (see Kramer at col. 7, lines 24-26).
Regarding claim 16-17, Kilcoin discloses that the first and second locator arms are made of bendable material (i.e., the material is defined as a sheet, which is interpreted to be bendable; see para [0074], and wherein the arms are adapted to rest anterior and posterior to a variety of anterior landmarks such as the acromio-clavicular joint (the arms being “adapted” for this use does not appear to impart a specific structural limitation to the device). 
Further, in light of the disclosure of Miller that the device may be used for an intraosseous injection at the humerus in a patient’s arm (see paras [0010], [0011], [0102] and [0109]), a skilled artisan would have found it obvious to use various pertinent and well-known anatomical landmarks such as the acromioclavicular joint to indicate the location of the intended intraosseous injection, with a reasonable expectation of success.
Regarding claim 18, it is noted that the combination of Kilcoin and Miller does not appear to disclose that the anatomic landmark is the acromio-clavicular joint and the step of positioning includes positioning (a) the location indicator on a lateral surface of the subject's upper arm, (b) the first locator arm anterior to the acromio-clavicular joint, and (c) the second locator arm posterior to the acromio-clavicular joint.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin so that the location indicator geometrically indicates the location into the humerus to appropriately start an intraosseous line into the humerus, since Miller discloses that the same device that allows appropriate insertion into a sternal location may be used for satisfactory insertion into a humerus (see Miller at para [0011]). 
Further, in light of the disclosure of Miller that the device may be used for an intraosseous injection at the humerus in a patient’s arm (see paras [0010], [0011], [0102] and [0109]), a skilled artisan would have found it obvious to use various pertinent and well-known anatomical landmarks such as the acromioclavicular joint to indicate the location of the intended intraosseous injection, with a reasonable expectation of success.
Regarding claim 19, the combination of Kilcoin and Miller does not appear to disclose that the location is between three and six centimeters from the acromio-clavicular joint.   
.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kilcoin et al (U.S. Pub. 2013/0041345 A), in view of Miller (U.S. Pub. 2007/0270775 A1), further in view of Kramer (U.S. Pat. 5,868,711), further in view of Prier (U.S. Pat. 4,834,802), further in view of Bartnik (U.S. Pat. 3,542,022, hereinafter “Bartnik”).
Regarding claim 14, the device of Kilcoin, Miller, Kramer and Prier teaches the device of claim 8, and Kilcoin discloses a method of starting an intraosseous line on a subject comprising positioning the device on a subject and aligning the locator arms relative to an anatomic landmark, and then penetrating the intraosseous needle at the location provided by the location indicator (see Kilcoin at paras [0014] and [0089]).
It is noted that Kilcoin does not appear to disclose positioning the device around an arm of the subject, sliding the device along the arm until the locator arms are on either side of the humerus such that the bottom of the notch is over the surgical neck of the humerus, such that the location indicator has a geometry over the acromioclavicular joint and penetrating the intraosseous needle through soft tissue into the humerus of the subject.  

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Kilcoin so that the location indicator geometrically indicates the location into the humerus to appropriately start an intraosseous line into the humerus, since Miller discloses that the same device that allows appropriate insertion into a sternal location may be used for satisfactory insertion into a humerus (see Miller at para [0011]). 
Further, it is noted that the combination of Kilcoin, Miller and Kramer does not appear to disclose a needle centered at a location between marks on the locator arms.
Bartnik discloses a device used for inserting a medical instrument in a patient, comprising marks, such as arrows 34 and 36 which may be used to indicate proper location of an injection site (Figs. 2-3).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kilcoin, Miller, Kramer and Prior, in order to provide marks on the locator arms in order to further visually assist a user in determining the proper location for the intraosseous injection.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.
Applicant argued that “Kilcoin fails to locate desired intraosseous line insertion sites in bones other than the sternum, such as the claimed upper humerus.” Remarks, pg. 8. Applicant further argued that Kilcoin “lacks ‘a band adapted to fit about a subject’s upper arm below a subject’s axilla’”. Remarks, pg. 9. 
However, this argument appears to attack the reference of Kilcoin individually, where the rejection was based on a combination of references (specifically, the combination of Kilcoin, Miller and Kramer). It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Further, Applicant argued that “Kilcoin’s device has cannot [sic] be made as one piece from a sheet of springy, bendable material.” Remarks, pg. 9. 
Similarly, this argument appears to attack the reference of Kilcoin individually, where the rejection was based on a combination of references (specifically, the combination of Kilcoin, Miller, Kramer and the newly added reference of Prier). It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Further, Applicant argued Miller fails to disclose various aspects of the claimed invention such as being made as one piece from a thin sheet of springy material (Remarks, pg. 9). Again, this argument appears to attack the reference of Miller individually, where the rejection was based on a combination of references (specifically, the combination of Kilcoin, Miller, Kramer and the newly added reference of Prier).

Even so, this argument appears to attack the reference of Kramer individually, where the rejection was based on a combination of references (specifically, the combination of Kilcoin, Miller, Kramer and the newly added reference of Prier).
Applicant further argued that Kilcoin, Miller and Kramer do not tach the acromio-clavicular joint as an anatomical landmark. Remarks, pg. 10. However, as noted repeatedly above, Miller discloses that the device may be used for an intraosseous injection at the humerus in a patient’s arm (see paras [0010], [0011], [0102] and [0109]). Accordingly, a skilled artisan would have found it obvious to use various pertinent and well-known anatomical landmarks such as the acromioclavicular joint to indicate the location of the intended intraosseous injection, with a reasonable expectation of success.
Applicant further argued that “all three references” (i.e., Kilcoin, Miller and Kramer) teach away from fabrication as one piece from a thin sheet of springy material. Remarks, pg. 10. However, it has long been held that a failure to disclose does not per seamount to a teaching away (otherwise, any prior art that failed to disclose a per se teach away from modifying the prior art to incorporate features not explicitly disclosed). See, e.g., In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007). The Federal Circuit’s discussion in ICON makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." Id. at 1382, 83 USPQ2d at 1752.
Applicant further argued that Bartnik “cannot without modification be used to locate an intraosseous injection site over the humerus”. This argument appears to attack the reference of Bartnik individually, where the rejection was based on a combination of references (specifically, the combination of Kilcoin, Miller, Kramer, Prier and Bartnik).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins (U.S. Pat. 2,525,398) discloses a device for assisting in the placement of an injection device, comprising a band 7 adapted to fit around a subject’s arm; a strap portion 5 extending from the band and forking into a locator structure 8 (Fig. 1) comprising first and second locator arms (i.e., the arms form an opening therebetween to visualize the injection site); and a location indicator 10 that is considered to constitute “marks” on the locator arms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/23/2021